 Case 6:19-cv-00074-GAP-GJK Document 7 Filed 01/25/19 Page 1 of 4 PageID 27



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA

Kathleen Herald                                :
                                               :
                        Plaintiff,             :
        v.                                     :       Docket No. 19-00074
                                               :
Delta Air Lines, Inc.                          :       JURY TRIAL OF TWELVE DEMANDED
                                               :
                        Defendant.             :


 MOTION FOR ADMISSION PRO HAC VICE AND WRITTEN DESIGNATION AND
                        CONSENT-TO-ACT

        Pursuant to Rule 2.02, Local Rules, United States District Court, Middle District of Florida,

Plaintiff, by and through her undersigned attorneys, move this Court for an order allowing

Matthew Weisberg, David Berlin, Gary Schafkopf, and Brian Mildenberg, to appear in this Court

as co-counsel on behalf of the Plaintiff in the above-captioned lawsuit. In support of this motion,

the Plaintiff says:

1.      Matthew Weisberg, David Berlin, Gary Schafkopf, and Brian Mildenberg, and their law

        firms, Weisberg Law, Schafkopf Law, LLC, Mildenberf Law Firm, have been retained to

        represent the Plaintiff as co-counsel in all proceedings conducted in this case.

2.      Mr. Weisberg, Mr. Berlin, Mr. Schafkopf, and Mr. Mildenberg do not make frequent or

        regular appearances in separate cases to such a degree as to constitute the maintenance of

        a regular practice of law in the State of Florida.

3.      Mr. Weisberg is a member in good standing and admitted to practice before the following

        courts: Eastern, Middle, and Western Districts of Pennsylvania, District of New Jersey,

        Third Circuit Court of Appeals, United States Supreme Court, Commonwealth of

        Pennsylvania, and State of New Jersey.
 Case 6:19-cv-00074-GAP-GJK Document 7 Filed 01/25/19 Page 2 of 4 PageID 28



4.   Mr. Berlin is a member in good standing and admitted to practice before the following

     courts: Eastern and Western Districts of Pennsylvania, District of New Jersey, Third

     Circuit Court of Appeals, Commonwealth of Pennsylvania, and State of New Jersey.

5.   Mr. Schafkopf is a member in good standing and admitted to practice before the following

     courts: Eastern District of Pennsylvania, District of New Jersey, Commonwealth of

     Pennsylvania, and State of New Jersey.

6.   Mr. Mildenberg is a member in good standing and admitted to practice before the following

     courts: Eastern District of Pennsylvania, Third Circuit Court of Appeals, Northern District

     of Indiana, and Commonwealth of Pennsylvania.

7.   Mr. Weisberg, Mr. Berlin, Mr. Schafkopf, and Mr. Mildenberg are familiar with, and will

     be governed by, the Local Rules, United States District Court, Middle District of Florida,

     including Rule 2.04 thereof. Mr. Weisberg, Mr. Berlin, Mr. Schafkopf, and Mr. Mildenberg

     are familiar with, and will be governed by, the Code of Professional Responsibility and the

     other ethical limitations or requirements governing the professional behavior of members

     of The Florida Bar.

8.   Mr. Weisberg, Mr. Berlin, Mr. Schafkopf, and Mr. Mildenberg designate Kenneth Hesser

     and the law firm of Schatt Hesser Mcgraw, 328 NE 1st Ave., Suite 100, Ocala, FL 34470,

     as the lawyer and law firm upon whom all notices and papers may be served and who will

     be responsible for the progress of the case, including the trial in default of the nonresident

     attorneys.

9.   Through his signature affixed below, Kenneth Hesser of the law firm of Schatt Hesser

     Mcgraw hereby consents to such designation.
     Case 6:19-cv-00074-GAP-GJK Document 7 Filed 01/25/19 Page 3 of 4 PageID 29



   10.      Pursuant to Rule 2.02(a), Local Rules, United States District Court, Middle District of

            Florida, Kenneth Hesser certifies that after this motion is granted, Mr. Weisberg, Mr.

            Berlin, Mr. Schafkopf, and Mr. Mildenberg will comply with the fee and e-mail registration

            requirements of Rule 2.01(d), Local Rules, United States District Court, Middle District of

            Florida.

            WHEREFORE, Plaintiff respectfully requests this Court to enter an order admitting Mr.

   Weisberg, Mr. Berlin, Mr. Schafkopf, and Mr. Mildenberg to practice before this Court pro hac

   vice.

                                    RULE 3.01(g) CERTIFICATION

         Pursuant to Rule 3.01(g), Local Rules, United States District Court, Middle District of Florida,

the undersigned has conferred with counsel for the Defendant and is authorized to represent that the

Defendant does not oppose the entry of an order granting this motion.

                                       MEMORANDUM OF LAW

         Plaintiff’s motion for admission pro hac vice should be granted pursuant to Rule 2.02, Local

Rules, United States District Court, Middle District of Florida.

                                                          Respectfully submitted,


                                                          /s/ Kenneth M. Hesser
                                                          Kenneth M. Hesser, Esq.
                                                          Florida Bar Number: 375720
                                                          Schatt & Hesser, P.A.
                                                          328 N.E. 1st Ave, Suite 100
                                                          Ocala, Florida 34470
                                                          Telephone: (352) 789-6520
                                                          Facsimile: (352) 789-6570
                                                          KHesser@schatthesser.com
                                                          julie@schatthesser.com
                                                          Attorneys for Plaintiff
 Case 6:19-cv-00074-GAP-GJK Document 7 Filed 01/25/19 Page 4 of 4 PageID 30



                                                      WEISBERG LAW
                                                      SCHAFKOPF LAW, LLC
                                                      MILDENBERG LAW FIRM

                                                      /s/ Matthew B. Weisberg
                                                      Matthew Weisberg, Esquire
                                                      David Berlin, Esquire
                                                      Gary Schafkopf, Esquire
                                                      Brian Mildenberg, Esquire
                                                      Attorneys for Plaintiff


                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 25, 2019, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF system. I further certify that I mailed the foregoing
document and the notice of electronic filing by first-class mail to the following non-CM/ECF
participants: none.


                                                      /s/ Kenneth M. Hesser
                                                      Kenneth M. Hesser, Esq.
                                                      Florida Bar Number: 375720
                                                      Schatt & Hesser, P.A.
                                                      328 N.E. 1st Ave, Suite 100
                                                      Ocala, Florida 34470
                                                      Telephone: (352) 789-6520
                                                      Facsimile: (352) 789-6570
                                                      KHesser@schatthesser.com
                                                      julie@schatthesser.com
                                                      Attorneys for Plaintiff
